      Case 1:20-cv-00007-LGS-KHP Document 206 Filed 10/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                Plaintiff,                                   Civil Action No. 1:20-CV-00007
     v.

 STEVE M. BAJIC,
 RAJESH TANEJA,
 NORFOLK HEIGHTS LTD.,
 FOUNTAIN DRIVE LTD.,
 ISLAND FORTUNE GLOBAL LTD.,
 CRYSTALMOUNT LTD.,
 WISDOM CHAIN LTD.,
 SSID LTD.,
 SURE MIGHTY LTD.,
 TAMARIND INVESTMENTS INC.,
 KENNETH CIAPALA,
 ANTHONY KILLARNEY,
 BLACKLIGHT SA,
 CHRISTOPHER LEE MCKNIGHT, and
 AARON DALE WISE,

                        Defendants.


     ORDER PERMITTING THE U.S. MARSHALS SERVICE TO SERVE AS THE
             CUSTODIAN OF PHYSICAL STOCK CERTIFICATES

       After considering the motion of Plaintiff Securities and Exchange Commission

(“Commission”) seeking authorization to allow the U.S. Marshals Service to serve as the

custodian of physical stock certificates pending the appointment of a receiver or liquidation

agent who will oversee the appropriate disposition of all assets collected pursuant to the Final

Judgments issued by the Court in this Case, the Court grants that motion and Orders:

       The securities listed in the table below, which have been transferred into physical share

certificates, shall be transferred to the U.S. Marshals Service by sending them to the following

address: U.S. Marshals Service, Southern District of New York, 500 Pearl St., Suite 400, New


                                                 1
      Case 1:20-cv-00007-LGS-KHP Document 206 Filed 10/30/20 Page 2 of 2




York, NY 10007. These share certificates shall be held by the U.S. Marshals Service as

custodian until further Order of this Court.

        Defendant In Whose             Name of Security/Ticker Symbol    Number of Shares
        Name Securities Are
        Held
        Norfolk Heights Ltd.           Bingo Nation Inc (BLTO.US)        4,419,541
        Norfolk Heights Ltd.           Link Reservations Inc (LRSV.US)   12,687,003
        Fountain Drive Ltd.            Flasr Inc (FLSR.US)               100,000
        Crystalmount Ltd.              Alterola Biotech Inc (ABTI.US)    5,320,000
        Crystalmount Ltd.              Bingo Nation Inc (BLTO.US)        34,500
        Crystalmount Ltd.              Apotheca Biosci Inc (CBDC.US)     1,489,782
        Crystalmount Ltd.              Global Quest Ltd (GLBB.US)        313,188


  Dated: October 30, 2020
         New York, New York




                                               2
